Citation Nr: 0726172	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for total knee replacement, right post status 
chrondromalacia with degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 
percent for chrondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In a VA Form 9 submitted in June 2004, the veteran requested 
a hearing before the Board at a local office.  In a June 2006 
letter to the RO, the veteran cancelled his Board hearing and 
requested a decision based on the merits.  The Board 
considers his request for a hearing withdrawn. 


FINDINGS OF FACT

1.  The veteran's total knee replacement, right post status 
chrondromalacia with degenerative joint disease, is 
manifested by moderate pain and weakness, noncompensable 
range of motion, no instability, and effusion.

2.  The veteran's chrondromalacia of the left knee is 
manifested by mild pain, noncompensable range of motion, and 
mild instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for total knee replacement, right post status chrondromalacia 
with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (2006). 

2.  The criteria for an initial disability rating in excess 
of 10 percent for chrondromalacia of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran injured his left and right knee while on active 
duty.  After service, a September 1984 rating decision 
granted service connection and assigned a 0 percent 
evaluation for his left and right knee disabilities involving 
crepitus.  A rating decision in April 1986 granted a 10 
percent evaluation for the right knee on the basis of spur 
formation of the inferior and superior ends of the right 
patella.  The veteran now claims his right and left 
disabilities have become worse.

In March 1999, the veteran underwent a total right knee 
replacement.  Thereafter, the RO issued an April 2000 rating 
decision in which it assigned a 30 percent evaluation for the 
veteran's total knee replacement, right post status 
chrondromalacia with degenerative joint disease.  The 
authority for this decision comes from Diagnostic Code (DC) 
5055, which provides a minimum rating of 30 percent following 
total knee replacement.  38 C.F.R. § 4.71a.  Therefore, the 
issue on appeal is entitlement to an evaluation in excess of 
30 percent for status postoperative right knee arthroplasty.

In a July 2003 rating decision, the RO granted a 10 percent 
evaluation for chrondromalacia of the left knee.  The issue 
on appeal is entitlement to an evaluation in excess of 10 
percent for chrondromalacia of the left knee.

VA determines disability ratings by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



I.  Right Knee Post Status Chrondromalacia with Degenerative 
Joint Disease

Under DC 5055, a 100 percent evaluation is assigned for one 
year following the implantation of the prosthesis.  This 
period commences at the conclusion of the initial grant of a 
total rating for one month following hospital discharge 
pursuant to 38 C.F.R. §§ 4.30, 4.71a, DC 5055.  Since the 
veteran's total right knee arthroplasty was in 1999, more 
than one year prior to his claim for increase, a 100 percent 
evaluation is not available under DC 5055.

Following the one-year period, DC 5055 provides a 60 percent 
evaluation if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  The 
minimum evaluation is 30 percent.  Id.

DC 5256 pertains to ankylosis of the knee.  38 C.F.R. 
§ 4.71a, DC 5256.  Ankylosis is "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990).

DC 5261 pertains to limitation of extension of the knee.  
This code provides that extension limited to 45 degrees 
warrants a 50 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, DC 5261.

DC 5262 pertains to impairment of the tibia and fibula.  This 
code provides a maximum 40 percent evaluation for nonunion of 
the tibia and fibula with loose motion which requires a 
brace.  See 38 C.F.R. § 4.71a, DC 5262 

First, there is no medical evidence that the veteran's 
residuals include "severe" painful motion or weakness, as 
required for a 60 percent evaluation under DC 5055.  Two VA 
examination reports dated in February 2003 and July 2003 
illustrate this point.  These examination reports show that 
the veteran's right knee is manifested by some pain and 
weakness.  However, it is important for the veteran to 
understand that neither painful motion nor weakness of the 
right knee has been characterized as "severe".  In this 
regard, the February 2003 examination report notes that there 
is no instability, laxity, or loosening of the right knee.  
Although the examiner indicated that the veteran walks with 
an antalgic gait, favoring the right lower extremity, he has 
full extension and flexion to 90 degrees.  X-rays with weight 
bearing showed a well-seated total knee arthroplasty of the 
right knee without evidence of complications.  The February 
2003 examination report notes that pain was present only at 
the extreme range of full extension and flexion.  When 
examined in July 2003, the examiner found no evidence of 
crepitans or erythema but 20 cc of effusion.  Weight bearing 
x-rays show a joint prosthesis well positioned and secure.  
In addition, the examiner opined that the veteran would have 
further limitation of function with increased repetitive use, 
however; it is not feasible to express any of these in terms 
of additional degree of change in range of motion.  Such 
findings (overall) provide some limited evidence against this 
claim. 

Outpatient treatment records, while noting some problems, do 
not support the veteran's complaints of "severe" painful 
motion or severe weakness in the affected extremity.  While 
some difficulties are clearly indicating, limiting the 
veteran in some employment opportunities, without such 
difficulties there would be no basis for the current 
evaluation.  Limited treatment of the knees since the surgery 
only support this finding.  Overall, the Board finds that the 
treatment records provide evidence against this claim, 
indicating a successful knee replacement.           

In light of these findings, there is simply no evidence that 
the veteran's right knee is manifested by severe painful 
motion and weakness.  The Board also places significant 
probative value on the fact that examiners observed the 
veteran to ambulate with sufficient stability and without the 
use of any crutches, braces or corrective shoes.  In this 
regard, the examiner in February 2003 noted that the veteran 
indicated that he did not want to use an assistive device at 
that time.  In short, these examination reports do not 
support a finding that the veteran's right knee disability is 
manifested by severe painful motion or weakness, and thus 
provide highly probative evidence against the veteran's 
claim.  38 C.F.R. § 4.71a, DC 5055.

Second, there is no evidence that the veteran's right knee is 
ankylosed, as required for an evaluation in excess of 30 
percent under DC 5256.  Range of motion testing of the right 
leg in February and July 2003 revealed extension of 0 to -10 
degrees and flexion of 90 degrees.  Thus, since the veteran's 
right knee is not anklyosed, DC 5256 does not apply in this 
case.  

Third, since the veteran's right knee demonstrates extension 
to 0 to -10 degrees, a disability evaluation in excess of 30 
percent is not available under DC 5261.  Indeed, the Board 
points out that extension of the leg limited to 0 degrees 
does not meet the criteria for a compensable evaluation under 
DC 5261.  

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Lastly, there is absolutely no evidence that the veteran's 
right knee is manifested by nonunion of the tibia and fibula 
with loose motion which requires a brace, as required for a 
40 percent evaluation under DC 5262.  As noted on both 
examinations, the veteran does not wear a brace on his right 
knee.  Whereas, in his VA Form 9, the veteran now claims that 
he wears a brace on his right knee when active.  At the July 
2003 examination, x-rays revealed that the total knee 
replacement was well positioned and secure and that the 
veteran had a well healed total right knee prosthesis without 
adhesions.  Hence, these findings do not reflect nonunion of 
the tibia and fibula with loose motion.  In short, the 
veteran's right knee disability does not meet the criteria 
for a 40 percent evaluation under DC 5262.  

The Board also finds that an evaluation in excess of 30 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the right 
ankle.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The evidence shows 
only mild limitation of extension and flexion of the right 
knee, with no evidence of any significant incoordination, 
weakness, or fatigability.  Although the veteran complains of 
chronic, continuous pain that worsens as the day progresses, 
the medical evidence based on both physical examinations does 
not support significant functional loss due to pain, 
weakness, fatigability or incoordination.  The February 2003 
VA examination report also includes a medical opinion that 
pain was only present at extremes of motion, thereby 
indicating that most of the veteran's range of motion was 
pain free.  This does not suggest that the veteran does not 
have problems with his knees, only that these problems do not 
support an increased evaluation.  Therefore, the provisions 
of 38 C.F.R.  §§ 4.40 and 4.45 have been considered, but do 
not provide a basis for an increased evaluation under these 
circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's total knee replacement, right post status 
chrondromalacia with degenerative joint disease.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  
Hence, VA must deny the appeal.

In exceptional cases where scheduler evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards."  Id.

In this case, the evidence shows that the veteran's right 
knee disability has caused interference with his employment 
as a construction worker.  However, the veteran could work in 
a number of fields that do not require strenuous activity.  
In addition, although his right knee disability may interfere 
with his ability to perform certain types of work, such 
impairment is already contemplated by the applicable 
scheduler criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Left Knee Chrondromalacia

VA rated the veteran's left knee disability as 10 percent 
disabling under Diagnostic Code (DC) 5257 for slight 
impairment of the knee, which pertains to recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
DC 5257.  This code also provides a 20 percent evaluation for 
moderate impairment of the knee and a 30 percent evaluation 
for a severe impairment of the knee. Id.  However, there are 
other potentially applicable diagnostic codes which provide 
ratings greater than 10 percent. 

VA rates limitation of flexion of the knee in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

VA rates limitation of extension of the knee in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
left knee disability.  A February 2003 compensation 
examination found no significant instability or laxity of the 
left knee.  In this regard, the examiner found no evidence of 
neurovascular compromise of the lower extremity.  When 
examined in July 2003, the examiner noted tenderness with the 
patellar grind and crepitans with flexion and extension of 
the left knee.  Indeed, weight bearing x-rays showed some 
spurring of the left patellar articular margin.  As a result, 
the examiner provided a diagnosis of degenerative joint 
disease of the left knee.  Hence, the July 2003 compensation 
examination provides some evidence of mild recurrent 
subluxation or lateral instability of the left knee but does 
not satisfy a higher disability rating under DC 5257.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's left knee disability.  The Board reviewed two 
VA examination reports dated in February and July 2003.  
These records show that the veteran's left knee demonstrated 
zero degrees of extension to greater than 120 degrees of 
flexion in February 2003, -10 degrees of extension to 120 
degrees of flexion in July 2003.  In addition, the July 2003 
examination showed that the veteran had flexion to 140 
degrees but with pain.

The Board notes that these findings do not meet the criteria 
for a compensable rating under DC 5260 or DC 5261.  Thus, the 
Board finds no basis to assign an evaluation in excess of 10 
percent for the veteran's left knee disability under the 
range of motion criteria, even with consideration of the 
veteran's complaints of pain, which were considered by the RO 
when it granted the veteran a 10 percent rating.  In reaching 
this decision, the Board also notes that separate ratings are 
not warranted under DC 5260 and DC 5261, since his left knee 
has demonstrated full extension of zero degrees or greater on 
two separation occasions.  See VAOPGCPREC 9-2004 (September 
17, 2004).  

In addition, the Board finds that the evidence does not 
support a disability rating in excess of 10 percent on the 
basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R.  §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  In this regard, the February 
2003 VA examination report notes that the veteran's left knee 
had no significant instability or laxity and no evidence of 
neurovascular compromise.  Indeed, the July 2003 examination 
found tenderness with the patellar grind, crepitans with 
flexion and extension, negative anterior and posterior 
drawers, negative Lackman's and McMurray's, no effusion and 
no joint line tenderness.   The examiner provided a diagnosis 
of degenerative joint disease of the left knee.  The Board 
notes that VA treated the veteran for left knee pain on 
several occasions in 1999, 2002, and 2003.  However, no 
significant findings, such as instability, incoordination, or 
weakness, have been objectively shown.  

Overall, the evidence shows only mild limitation of the left 
knee and some pain, with no evidence of any significant 
incoordination, weakness, and no fatigability, which would 
warrant a disability rating in excess of the currently 
assigned 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's chrondromalacia of the left knee.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  
Hence, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in June 2003 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran two examinations in February 
and July 2003 to determine the severity of his bilateral knee 
disabilities, both of which appear adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


